Case 1:20-cv-00094-JTN-SJB ECF No. 37 filed 07/20/20 PageID.442 Page 1 of 1

                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


TROY WILLIAM TINGLEY,

           Plaintiff,                     Case No. 1:20−cv−94

    v.                                    Hon. Janet T. Neff

ROBERT GORDON, et al.,

           Defendants.
                                    /



                                    ORDER
      This matter was brought pursuant to 42 U.S.C. § 1983. All motions to
dismiss shall be filed within 28 days of the date of this order.

         IT IS SO ORDERED.


Dated: July 20, 2020                            /s/ Sally J. Berens
                                               SALLY J. BERENS
                                               U.S. Magistrate Judge
